DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 11, 2021 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on October 11, 2021.  These drawings are in compliance with 37 CFR 1.84, and have been accepted. Color drawings are accepted as they are accompanied with Petition Decision under 37 C.F.R. 1.84(a)(2).

Response to Arguments
Applicant’s arguments, see Remarks pages 8-9, filed January 18, 2022, with respect to Provisional non-statutory Double Patenting rejection of claims 1-20 have been 

Terminal Disclaimer
The terminal disclaimer filed on January 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11150341B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neil Barnes (Reg. No. 72308) on February 1, 2022.

The application has been amended as follows: 


The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS The claims are amended as follows:



2. (Original). The system of claim 1, further comprising a graphical user interface (GUI), wherein the GUI is operable to display a visualization of the at least one target object in the target area.

3. (Original). The system of claim 1, wherein the antenna system includes a plurality of Rx antennas for each of the at least one Tx antennas.

4. (Original). The system of claim 1, wherein the at least one transmission signal is a plurality of transmission signals, and wherein the plurality of transmission signals have different frequencies.

5. (Original). The system of claim 1, wherein the at least one signal processor is operable to identify at least one constructive interference zone and at least one destructive interference zone in the target area.

6. (Original). The system of claim 1, wherein the at least one signal processor uses a baseline signal to normalize the at least one return signal.

7. (Original). The system of claim 1, wherein the antenna system is operable to emit at least one additional transmission signal to the target area through the at least one Tx antenna, and wherein an amplitude of the at least one additional transmission signal is based on the at least one return signal.

8. (Original). The system of claim 1, wherein the at least one signal processor is operable to distinguish between different types of metal composing the at least one target object.

9. (Original). The system of claim 1, wherein the at least one signal processor is operable to detect and identify the at least one target object in real time or near real time.

10. (Previously presented). A radar system for detecting ferrous and non-ferrous metals in underwater environments, comprising: at least one towing vessel; an antenna system including at least one signal generator, at least one transmitter (Tx) antenna, at least one receiver (Rx) antenna, and at least one signal processor; wherein the at least one Tx antenna and the at least one Rx antenna are fixed in a cross- polarized orientation with each other; wherein the at least one Rx antenna is substantially perpendicular to a direction of travel of the at least one towing vessel; and a geolocation system; wherein the at least one signal generator is operable to emit at least one transmission signal to a target area through the at least one Tx antenna; wherein the at least one transmission signal is an extremely low frequency (ELF) signal; wherein the at least one transmission signal is a continuous-wave signal; wherein the at least one Rx antenna is operable to receive at least one return signal from the target area; wherein the at least one signal processor is operable to analyze the at least one return signal; wherein the at least one signal processor is operable to detect at least one target object in the target area based on the at least one return signal; wherein the at least one signal processor is operable to determine a relative geolocation and/or an absolute geolocation of the at least one target object using the geolocation system; and wherein the underwater environments are saltwater environments.

11. (Currently amended). The system of claim [[11]] 10, wherein the geolocation system includes a plurality of signal reflectors in the underwater environment.

10, wherein the geolocation system includes at least one global positioning system (GPS) module.

13. (Currently amended). The system of claim [[11]] 10, wherein the geolocation system is located on a floatation device, and wherein the floatation device is connected to the at least one towing vessel.

14. (Currently amended). The system of claim [[11]] 10, further comprising a graphical user interface (GUI), wherein the GUI is operable to map the at least one target object and the target area.

15. (Original). A method for detecting ferrous and non-ferrous metals in underwater environments, comprising: at least one towing vessel traversing a target area; at least one signal generator emitting at least one transmission signal to the target area through at least one transmitter (Tx) antenna; at least one receiver (Rx) antenna receiving at least one return signal from the target area; at least one signal processor analyzing the at least one return signal; and the at least one signal processor detecting at least one target object in the target area based on the at least one return signal; wherein the at least one transmission signal is an extremely low frequency (ELF) signal; wherein the at least one transmission signal is a continuous-wave signal; wherein the at least one Tx antenna and the at least one Rx antenna are fixed in a cross- polarized orientation with each other; wherein the at least one Rx antenna is substantially perpendicular to a direction of travel 

16. (Original). The method of claim 15, further comprising the towing vessel traversing at least one portion of the target area multiple times.

17. (Original). The method of claim 15, wherein the at least one transmission signal is a plurality of transmission signals, wherein the plurality of transmission signals have different frequencies.

18. (Previously presented). The method of claim 15, further comprising the at least one signal generator emitting at least one additional transmission signal to the target area through the at least one Tx antenna, wherein an amplitude of the at least one additional transmission signal is based on the at least one return signal.

19. (Original). The method of claim 15, further comprising the at least one signal processor identifying at least one constructive interference zone and at least one destructive interference zone in the target area.

20. (Original). The method of claim 15, further comprising the at least one signal processor identifying metals composing the at least one target object.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as previously presented, the art of the record discloses some of the claimed features of “a radar system for detecting ferrous and non-ferrous metals in underwater environments”, particularly characterized by: 
“at least one towing vessel; and 
an antenna system including at least one signal generator, at least one transmitter (Tx) antenna, at least one receiver (Rx) antenna, and at least one signal processor; 
wherein the at least one Tx antenna and the at least one Rx antenna are fixed in a cross- polarized orientation with each other; 
wherein the at least one Rx antenna is substantially perpendicular to a direction of travel of the at least one towing vessel; 
wherein the at least one signal generator is operable to emit at least one transmission signal to a target area through the at least one Tx antenna; 
wherein the at least one transmission signal is an extremely low frequency (ELF) signal; 
wherein the at least one transmission signal is a continuous-wave signal; 
wherein the at least one Rx antenna is operable to receive at least one return signal from the target area; 
wherein the at least one signal processor is operable to analyze the at least one return signal; 
wherein the at least one signal processor is operable to detect at least one target object in the target area based on the at least one return signal; and 
wherein the underwater environments are saltwater environments”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose “wherein the at least one Tx antenna and the at least one Rx antenna are fixed in a cross- polarized orientation with each other; 
wherein the at least one Rx antenna is substantially perpendicular to a direction of travel of the at least one towing vessel; and
wherein the at least one transmission signal is an extremely low frequency (ELF) signal”.

In that the dependent claims 2-9 depend ultimately from allowable, independent claim 1, these dependent claims 2-9 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 10 as previously presented, the art of the record discloses some of the claimed features of “A radar system for detecting ferrous and non-ferrous metals in underwater environments”, particularly characterized by: 
“at least one towing vessel; 
an antenna system including at least one signal generator, at least one transmitter (Tx) antenna, at least one receiver (Rx) antenna, and at least one signal processor; 
wherein the at least one Tx antenna and the at least one Rx antenna are fixed in a cross- polarized orientation with each other; 
wherein the at least one Rx antenna is substantially perpendicular to a direction of travel of the at least one towing vessel; and 
a geolocation system; 
wherein the at least one signal generator is operable to emit at least one transmission signal to a target area through the at least one Tx antenna; 
wherein the at least one transmission signal is an extremely low frequency (ELF) signal;
wherein the at least one transmission signal is a continuous-wave signal; 
wherein the at least one Rx antenna is operable to receive at least one return signal from the target area; 
wherein the at least one signal processor is operable to analyze the at least one return signal; 
wherein the at least one signal processor is operable to detect at least one target object in the target area based on the at least one return signal; 
wherein the at least one signal processor is operable to determine a relative geolocation and/or an absolute geolocation of the at least one target object using the geolocation system; and 
wherein the underwater environments are saltwater environments.”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “wherein the at least one Tx antenna and the at least one Rx antenna are fixed in a cross- polarized orientation with each other; 
wherein the at least one Rx antenna is substantially perpendicular to a direction of travel of the at least one towing vessel; 
wherein the at least one transmission signal is an extremely low frequency (ELF) signal”.

In that the dependent claims 11-14 depend ultimately from allowable, independent claim 10, these dependent claims 11-14 are allowable for, at least, the reasons for which independent claim 10 is allowable.

Regarding independent claim 15, the art of the record discloses some of the claimed features of “A method for detecting ferrous and non-ferrous metals in underwater environments”, particularly characterized by: 
“at least one towing vessel traversing a target area; 
at least one signal generator emitting at least one transmission signal to the target area through at least one transmitter (Tx) antenna; 
at least one receiver (Rx) antenna receiving at least one return signal from the target area; 
at least one signal processor analyzing the at least one return signal; and 
the at least one signal processor detecting at least one target object in the target area based on the at least one return signal; 
wherein the at least one transmission signal is an extremely low frequency (ELF) signal; 
wherein the at least one transmission signal is a continuous-wave signal; 
wherein the at least one Tx antenna and the at least one Rx antenna are fixed in a cross- polarized orientation with each other; 
wherein the at least one Rx antenna is substantially perpendicular to a direction of travel of the at least one towing vessel; and 
wherein the underwater environments are saltwater environments”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “wherein the at least one transmission signal is an extremely low frequency (ELF) signal; 
wherein the at least one Tx antenna and the at least one Rx antenna are fixed in a cross- polarized orientation with each other; 
wherein the at least one Rx antenna is substantially perpendicular to a direction of travel of the at least one towing vessel”.

In that the dependent claims 16-20 depend ultimately from allowable, independent claim 15, these dependent claims 16-20 are allowable for, at least, the reasons for which independent claim 15 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danilov et al. (Russian Patent Publication RU2670175C1) teaches a ground-penetrating radar in an environment in which natural attenuation of electromagnetic signals occurs, and can be used to detect linear objects, in particular pipelines, communication lines, in deep water bodies and / or under a layer of bottom sediments
Moser (“Extremely low frequency (ELF) radar (active magnetic anomaly detection)”-Report to Contract No N62269-89C-0561, October 1989, Naval Air Development Center, Code 501, Warminster, PA 18974) teaches an ELF radar for active magnetic anomaly detection;
Schaefer (U.S. Patent 6972690B1) teaches a system and method for transmission of electrical signals in imperfectly-conducting media;
Loren et al. (U.S. Patent 9647861B1) teaches a multiple antenna transmission of pulsed data communication messages with phase or time dithering for reduction of static interference nulls;
Daly (U.S. Patent Application Publication 2013/0021192A1) teaches a millimeter wave energy sensing wand and method;
Kimball et al. (U.S. Patent 8373596B 1) teaches a detecting and locating RF emissions using subspace techniques to mitigate interference;
Yang et al. (Chinese Patent Document publication CN104535063A) teaches a geographic coordinate compensation method for seabed oil-gas pipeline detection positioning system;
Shao et al. (U.S. Patent Application Publication 2018/0299544A1) teaches an accurate signal compensations for UWB radar imaging in dispersive medium;
Zhou (U.S. Patent Application Publication 2019/0020417A1) teaches an RF-photonic pulse Doppler radar;
He Qi (Chinese Patent Publication CN110758679A) teaches a multifunctional life-saving boat;
Yang Huichen (Chinese Patent Publication CN108459152A) teaches a device and a method for detecting canal lining concrete diseases and lower part media under the water;
Grossi et al. (U.S. Patents 5633649A and 5315561A) teaches a radar system and components therefore for transmitting an electromagnetic signal underwater;
Frazier (U.S. Patent 5525907A) teaches an active impulse magnetometer with bipolar magnetic impulse generator and fast Fourier transform receiver to detect sub-surface metallic materials;
Reese et al. (U.S. Patent 5179542A) teaches a signal processor which operates on an incoming signal to separate the signal into locally compact wavelets in the time frequency domain;
Rider et al. (U.S. Patent 5361029A) teaches a system for locating multiple concealed underground objects;
Papadopoulos (U.S. Patent 8299936B2) teaches a method and apparatus for establishing low frequency / ultra-low frequency and very low frequency communications.
M. Islam, M. U. Afzal, M. Ahmad and T. Tauqeer, "Simulation and modeling of ground penetrating RADARs," 2012 International Conference on Emerging Technologies, Islamabad, Pakistan, 2012, pp. 1-6, doi: 10.1109/ICET.2012.6375487;
H. Qi, L. Guo and Y. Liang, "Electromagnetic wave propagation in weak magnetic field water environment," 2016 IEEE International Geoscience and Remote Sensing Symposium (IGARSS), Beijing, China, 2016, pp. 2650-2653, doi: 10.1109/IGARSS.2016.7729684;
Wang (Chinese Patent Publication CN106275335A) teaches a Stealth warship device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648